Title: Thomas Jefferson to Joseph C. Cabell, 5 January 1813
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


          Dear Sir Monticello Jan. 5. 13. 
          I learn by the newspapers that a petition has been presented to the legislature by the Rivanna company praying an enlargement of their powers. as these are to be executed wholly within my lands, and almost solely over my property, and have not hitherto been exercised by with much forbearance as to the injury to which they expose me, it becomes necessary for me while they ask for power, for me to ask protection from it.  I have written a long letter on this subject to mr PhilipBarber Barbour who was kind enough to ride over the ground of their operations, and to make himself acquainted with them. I have asked the favor of him to communicate that letter to you, and I have to request the favor of you to take the trouble of reading it, that when the bill comes before the Senate you may be acquainted with the facts to which it will have relation. the object is to extend the navigation of our river about 4. miles higher, to Moore’s ford near Charlottesville. towards this I have given, and shall continue to give, every facility which does not go to a destruction of my mills which have cost me 30,000.D. your situation makes you the umpire between the company & myself, and I ask no more than that the legislature, acting on full information may do what is just. asking your friendly attention to the case and your care that it shall be fully understood by the Senate, I shall be satisfied that what they think right, is so. Accept the assurance of my great esteem & respect.
          
            Th:
            Jefferson
        